UNITED STATES DISTRICT COURT F 2017
FOR THE DISTRICT OF COLUMBIA JUN 2 6,.
Clerk, U.S. D\strict & Bankruvi€y

Lisa Hubbard, ) courts for the Dlstrict ot Columbla
Plaintiff, §
v. § Civil Action No. 17-1210 (UNA)
Marquita Peoples Roach et al., §
v Defendants. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed informal pauperis. The Court Will grant the application and
dismiss the complaint for lack of subject matter jurisdiction See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” if it determines that subject matter
jurisdiction is Wanting).

The subject matter jurisdiction of the lfederal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equz'p. & Erectz'on Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit Within the court's

jurisdiction See Fed. R. Civ. P. 8(a).

 

 

 

Plaintiff, a District of Columbia resident, has sued eight individuals who also reside in the
District of Columbia. See Compl. Caption. Plaintiff complains about mold in her public housing
unit and seeks $500,000 in money damages The complaint’s allegations do not present a federal
question, and the case cannot proceed under the diversity Sta_tute because plaintiff and the

defendants share the Same citizenship. Hence, this case Will be dismissed A Separate order

@£L

Date: June;l$ , 2017 United Sta);e/s District Judge

accompanies this Memorandum Opinion.